DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      FALONE ROBERT KALMAR,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-3065

                               [August 4, 2022]

   Appeal of order dismissing rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 432017CF000769A.

   Dameka L. Davis of The Davis Legal Center, Hollywood, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.